Case 0:12-cr-60016-KMW Document 238 Entered on FLSD Docket 02/08/2021 Page 1 of 3




                     A P P E A L N o . 1:12-C R -60016-K M W

            IN T H E U N lT E D S T A T E S C O U R T O F A P P E A L S
                     F O R T H E E L E V E N T H C lR C U lT

                                  JA M E S P R lC E ,           FILED B              c
                                                                                     . .

                              P 1ain tiff-A p p e11an t,            FE8 2 s 2021
                                         v.
                     v x l-rEo STA 'T'Es o y'A M ER IC A             ktx ullîpte
                                                                               ;k
                             A p p e 11ee D efen d a n t.
                                         -                            D.OFFLA..MlA

                                  A N A PPEA L
        F R O M T H E U N lT E D S T A T E S D IS T R lC T C O U R T F O R
               T H E S O U T H E R N D IS T R lC T O F F L O R lD A

      D E FE N D A N T 'S SU PPL E M E N T A L E X H IBIT S T O T H E R E PLY IN
                         SU PPO R T O F TH E M O T IO N FO R
                   C O M PA SSIO N A T E R EL EA SE/R E D U C T IO N
                                    IN SEN T E N C E




                                 Jam esPrice
                                 A p pellant-D efendant
                                 U SM N o.98922004
                                 Federal C orrectional In stitution
                                 P.O . B ox 779800
                                 M iam i, Florida 33177-9800
                                 T e1.:305-259-259-2404
                                 Fax.:305-259-2383
                                 Em ail.:Pricelam esE@outlook.com
Case 0:12-cr-60016-KMW Document 238 Entered on FLSD Docket 02/08/2021 Page 2 of 3




                                                                                        n'ft

                               C ER TIFIC A T E O F SER VIC E
                          United StatesofA m erica v.Jam esPrice
                               C ase N o.:1:12-C R60016-K M W


         1,Jam es Priee,hereby deelare thaton this date ,February 5,2021,have filed the

   enclosed'
           .

          D EFEN DA N T'S SU PPLEM EN TA L EX H IBITS TO TH E REPLY IN
                          SU PPO RT O F TH E M O TIO N FO R
             C O M PA SSIO NA TE R ELEA SE/R ED U CTIO N IN SEN TENC E

   pursuantto the ''M ailbox Rule''forineareerated personsw ith theC lerk ofCourt.A llparties

   noticed for service are served pursuant to S.D.Fla.Local Rule 5.1(e),and S.D.Fla.

   CM /ECF Adm inistrative Proeedurej 3B.


         1herebydeclarethatunderthepenaltyperjury,pursuanttoTitle28U .S .C .j1746,
   the foregoing istrue and corred .


   Executed on February 5,2021.




   By:Jarm es           Jamigi
                        D     tall
                              es ys
                                 prici
                                     g
                                     enedby
           .
      Prlce             o
                        :1a:te:2
                             oa: 02m1.
                                :z    o2
                                     s, .os
                                       oo'
       Jam esPrice -98922004
Case
ol
 e
 os
  noa  0:12-cr-60016-KMW
   oeH75
      x.        .p-
                  lô.
                    ,
                    osaasalq
                       uk  sl
                            z
                           w',
                             el
                            IlvwJr
                                 f
                                 lwo
                                  rn,lkq
                                       ao
                                        mua
                                        p  Document
                                           x
                                          eo ow
                                           lls e,slxl
                                              ax    wsosau.
                                                    va    s
                                                          l.
                                                           o
                                                          pues       a238
                                                             oul.eksdo,
                                                                      .
                                                                      epl
                                                                      o w,swlok
                                                                          l.  sp   pEntered
                                                                              oloweus
                                                                                    o!esev
                                                                                     zum pa
                                                                                          ue
                                                                                           dsl
                                                                                             qlz
                                                                                           ewo  .
                                                                                               al.
                                                                                                 ! on
                                                                                                  ,ms
                                                                                                esl'we
                                                                                                     op
                                                                                                      aw oFLSD
                                                                                                         l
                                                                                                       .s.oe
                                                                                                           eo
                                                                                                            l
                                                                                                            woI
                                                                                                            k
                                                                                                            gjomoaedaqrDocket
                                                                                                                      dp
                                                                                                                     oat
                                                                                                                       euq,seqn
                                                                                                                            sl  ssypoecltr02/08/2021
                                                                                                                               s'
                                                                                                                              ,u.
                                                                                                                                l         qz  w>i.@pp
                                                                                                                                              .     sulea.ezq
                                                                                                                                                            &mwPage
                                                                                                                                                             uoaey,a 3 of 3
                                                                                                                                                                 na
                                                                                                                                                                  a
                    .spueksalqsvwuoqs




                                                         @ @                                                                                        @
                                                     Q  Q xr
                                                     1.. roo
                                                             D
                                                             z
    Q                                                ka o   .M
    ïC
     D                                                    :2,:
                                                         < <
                                                           s..                                        t
                                                                                                      D
                                                                                                                                                    Oy
                                                                                                                                                    o #
    Ts
     5                                               2           =r                                   o  F-
                                                     Q           tg
                                                                 >0            @- 7
                                                                                                      fa œ
                                                                                                      F- D u2                                       d:
    *1                                                                         *
                                                                               * 1                    g?t
                                                                                                        O)z
                                                                                                          D                                         m D
                                                                               <i
                                                                                pi 1                  a:         uu
                                                                               = , i
                                                                                                      F-F
                                                                                                        n- > ï                                      pk
                                                                               Q j                    Z?
                                                                                                      c)HX < (2
                                                                                                              n4                                    - D
                                                                                                                                                      *
                                                     *                         ut   l)'               ts K x <
                                                                                                      Ql                                            <w
                                                     Y +                       œl11
                                                                               1*                        (n u 9
@                                                                              œ      .               F<- = x

Y
                                                     -
                                                     œ -
                                                              =                O x                    * ats.O
                                                                                                      (Dk
                                                                                                      LU F
                                                                                                          uœ d
                                                                                                         :r o .
                                                                                                                                                    *
                                                                                                                                                    &1
                                                     o <                                              h:n-)z %
                                                     - E                                              zo
                                                                                                      D   8E                                        * 0
-        =                                           œ # :
                                                                                                        c)xr >
                                                                                                                                                    > D
X -
  <                                                      .


O
X                                                                               N
                                                                                O

œ                                                    ,@
                                                     d
                                                     '
                                                                           oœ 6
                                                                              ..
                                                        r;>3jN
                                                          gg    Sq*: Y m
                                                               /t      kx                                   x
                                                                                                            ku
                                                     v,se
                                                     :    ',
                                                           z
                                                          ''
                                                             . :
                                                               e
                                                               ;   e
                                                                   %
                                                             lzgr o1
                                                                     <                    '
                                                                                                            o
                                                                                                            x                 m
                                                                                                                              .
                                                     ç/i   ..-
                                                     6zrp.op
                                                           'oernuetv D                '       .             D
                                                           . ..                           '                 =
                               *
                               A
                               >                                                                            *                 j
                                                                           <                                x                 m

sDl                             *                        '                          t             m         u
A  n
                                O
                               V1
                                ö.
                               '1::.
                                *
                                O
                                               ;::
                                               z
                                               =
                                                         j
                                                         j.
                                                         b
                                                           :j
                                                         a Z
                                                            ; -
                                                                o-
                                                              . !
                                                                y
                                                                jj
                                                                '
                                                                  p
                                                                  l
                                                                  sk
                                                                   llljj
                                                                       l
                                                                       jlk
                                                                                                  <r
                                                                                                  > *7
                                                                                                  ;''
                                                                                                     :X<    .         -       j
                                                                                                                              '.


                                u              e         'j F!
 k M
 # 8                            #(j
                                  ';
                                                         m
                                                         '
                                                           k
 # S                                                     (j .
                                                         .
                                                         o  .Q
                                                         or '
                                                             n
                                                             @=
                                                              >
                                                                                      &
                                                                                                                                                        qZ
                                                                                                                                                          Q
                                                         %u œ*@                I :
                                                                               œ
 A Vi
 à   ,
          J
                                                         z
                                                          * 2
                                                          r e
                                                         .,..
                                                         .j!
                                                           œ
                                                                      C
                                                                      t)
                                                                      m!
                                                                      Q.
                                                                                 z
                                                                               o Q
                                                                                 k
                                                                                                                                                        a7
                                                                                                                                                        <!>
                                                                                                                                                        >
                                                                                                                                                        %
                                                                                                                                                          *
                                                                                                                                                          r
                                        1
                                                         =L'          t
                                                                      R
                                                                      *
                                                                       /       = #
                                                                               œ                                                                        id
                                                                                                                                                         o
 N
 j S
   O                                    O
                                        Q
                                                         wv
                                                          t  k
                                                          El u
                                                         .N
                                                             :k:.
                                                                =
                                                                      Q.
                                                                               > F                      Q
                                                                                                        -

                                        D                '
                                                         g'-lcz y              z K                      ë62
                                                                                                          u                        a.
 4 d                                    *
                                        .!ëë
                                        'R=
                                                         '
                                                          t
                                                         t=
                                                           <9
                                                            Y' >
                                                                a
                                                          oo-' om'
                                                           $ 'R
                                                              a>
                                                                  .   ï        œ Q
                                                                                 <
                                                                                                        *''
                                                                                                        ï
                                                                                                        :œ
                                                                                                        e
                                                                                                        -
                                                                                                          qJ
                                                                                                          o
                                                                                                         8 Dw
                                                                                                                              u
                                                                                                                              *.%
                                                                                                                                f
                                                                                                                                a
                                                                                                                                   7
                                                                                                                                   M)          *
                                                                                                                                               -
                                                                                                                                               =
                                                                                                                                                        o
                                                                                                                                                        =
                                                                                                                                                        o
                                        O
                                        =
                                                           >' o.
                                                           o
                                                           t  * =a                                      œo                      >              >        =
                                                                                                                                                        o
                                                          **= %                                         $*
                                                                                                         s %                  - O              O        o
                                        E                 Qt  d.a
                                                              '
                                                              r  t:            r $                                    x.      4.
                                                                                                                               q               >        o



Q
                                        Q)                                     - œ
                                        G
                                                           v)x
                                                           * = wa
                                                           B t%                = >
                                                                                 -
                                                                                                        *
                                                                                                        '
                                                                                                        ïil D.
                                                                                                        .
                                                                                                        .                     x r
                                                                                                                                a
                                                                                                                                zl
                                                                                                                                 .             O         .
                                                                                                                                                         o
                                                          =oa E
                                        =
                                        *                 1::z;a
                                                          0    %
                                                               .
                                                                               -
                                                                               < %                      f
                                                                                                        *
                                                                                                                          ,        o           *
                                                                                                                                               e        œ
                                                                                                                                                        W
                                                                                                                                                        o
                                        E                    =                        X                 O
                                        =                 . rg to
                                                          S
                                        *                 .      >:
                                        ?
